Title: From Thomas Jefferson to the Senate, 9 November 1804
From: Jefferson, Thomas
To: Senate, the


               
                  
                     To the Senate of the United States.
                  
               
               During the last recess of the Senate I have granted commissions for the offices, and to the persons following: which commissions will expire at the end of the present session of the Senate. I therefore nominate the same persons to the same offices for reappointment, viz.
               John Armstrong of New York Minister Plenipotentiary to France.
               James Monroe, our present Minister Plenipotentiary at the court of London, to be Minister extraordinary and Plenipotentiary to Spain for the purposes expressed in the commission heretofore granted to the sd James Monroe & Charles Pinckney jointly, and approved by the Senate, which commission becomes ineffectual by the intended return of Charles Pinckney.
               Daniel Humphreys of New Hampshire Attorney of the US. for the district of New Hampshire.
               Tomson J. Skinner of Massachusets Commissioner of loans for Massachusets
               Joshua Prentiss of Massachusets Surveyor & Inspector of the revenue for the port of Marblehead
               William Few of New York Commissioner of loans for New York.
               William Bache of Pensylvania Surveyor & Inspector for the port of Philadelphia.
               Thomas Rutter of Maryland Marshal for the district of Maryland.
               Edward Hall of Maryland Commissioner of loans for Maryland.
               John Brent of Maryland Collector & Inspector for Nanjemoy in Maryland
               Edmund Key of Maryland Surveyor & Inspector for Llewelinsburg in Maryland
               Wilson Cary Nicholas of Virginia Collector for Norfolk & Portsmouth in Virginia
               David Broadie of Virginia Collector & Inspector for Hampton in Virginia.
               Thomas C. Ferebee of North Carolina Surveyor & Inspector of Indiantown in N. Carola
               Isaac Neufville of S. Carolina Commissioner of loans for South Carolina.
               Philip Green of Ohio Collector and Inspector for Marietta in Ohio.
               Walter Jones junr. Attorney of the US. for the district of Columbia.
               
                  
                     Samuel Hamilton
                     }
                     Justices of the peace for the county of Washington in the district of Columbia.
                  
                  
                     Samuel N. Smallwood
                  
                  
                     Robert Alexander junr
                  
               
               John Gibson of Indiana Secretary for the territory of Indiana.
               
               Michael Jones of Ohio Register of the land office at Kaskaskias.
               John Badollet of Pensylvania Register of the land office at Vincennes.
               George Hoffman of Ohio Register of the land office at Detroit.
               Frederick Bates of Indiana Reciever of public monies for lands at Detroit.
               Elijah Backus of Ohio, Reciever of public monies for lands at Kaskaskia.
               Nathaniel Ewing of Pensylvania Reciever of public monies for lands at Vincennes.
               Harry Toulman of Kentucky one of the judges of the Missisipi territory.
               Thomas Fitzpatrick of South Carolina, Register of the land office in the county of Adams in the Missisipi territory for the lands West of Pearl river
               Joseph Chambers of the Missisipi territory Register of the land office in the county of Washington in the Missisipi territory for the lands East of Pearl river.
               Edmund P. Gaines Collector for the district of Mobille and Inspector for the port of Fort Stoddart in the Missisipi territory.
               
                  
                     Th: Jefferson
                  
                  Nov. 9. 1804
               
            